Citation Nr: 1804964	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 21, 2015 for the grant of service connection and a 50 percent rating for ulcerative colitis status post abdominal colectomy and reversal of diverting loop ileostomy (hereinafter "ulcerative colitis").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to May 1963 and from November 1968 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, granted service connection for ulcerative colitis, evaluated as 50 percent disabling, effective October 21, 2015.  Thereafter, the Veteran perfected his appeal with regard to the assigned effective date.  Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran filed his claim for service connection for ulcerative colitis on October 21, 2015.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of earlier than October 21, 2015 for the grant of service connection for ulcerative colitis have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The claim for ulcerative colitis was filed as a Fully Developed Claim (FDC) using VA Form 21-526EZ.  When filing a FDC, a claimant submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The FDC form includes notice to the claimant of what evidence is required to substantiate a claim for service connection and of the claimant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the FDC form submitted by the Veteran satisfies the duty to notify.

With regard to the duty to assist, VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran was afforded a VA examination in January 2015 as to the nature and etiology of his ulcerative colitis. 

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

In addressing the issue of an earlier effective date for the award of service connection for the Veteran's ulcerative colitis, as this appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection for ulcerative colitis, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.


Earlier Effective Date

Applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on direct service connection is the day following separation from active service or the date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Under VA regulations, a "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA.  38 C.F.R. § 3.151.  If the Veteran files an informal claim for a benefit, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413 (1999).

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for ulcerative colitis.  

In the present case, the Veteran separated from his tour of active duty in September 1973.  He did not raise a claim of entitlement to service connection for ulcerative colitis within a year from discharge.  Rather, the Veteran first raised a service connection claim for ulcerative colitis on October 21, 2015.  The RO granted service connection for ulcerative colitis in a March 2016 rating decision.  The award was effective as of the date of the October 21, 2015 claim. 

Because the current effective date of service connection was based upon the date his October 21, 2015 application for service connection was received, the next question before the Board is whether there are any earlier, non-final, applications for service connection upon which an earlier effective date of service connection may be granted. 

The Board has carefully reviewed the evidence of record and finds that the first communication from the Veteran that can be interpreted as a request for service connection for ulcerative colitis was received on October 21, 2015.

The Veteran contends that the effective date should be in April 2006, the date he claims he had surgery to remove the ulcerative colitis.  See June 2017 VA Form 9 (Appeal to the Board of Veterans' Appeals).  The Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, an effective date earlier than October 21, 2015 is legally precluded.

While the Veteran's ulcerative colitis may have had its onset years before service connection was granted, it is not equivalent to finding a claim for that disability.  The provisions of 38 U.S.C. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2017).  Accordingly, the proper effective date for the grant of service connection for ulcerative colitis is the date of the claim, or October 21, 2015.  38 U.S.C.A. § 5110. 

The Board acknowledges the Veteran's statements that he did not know he could file a claim earlier than October 21, 2015, and is sympathetic to his contentions.  However, the pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the award of service connection for ulcerative colitis earlier than October 21, 2015 can be assigned.  Consequently, the claim for an effective date prior to October 21, 2015 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than October 21, 2015 for the grant of service connection for ulcerative colitis is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


